Citation Nr: 0840037	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-25 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to March 
2005. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for bilateral knee disability, sinusitis, and a 
skin disorder.  Timely appeals were noted from that decision.

Hearings on these matters were held before a Decision Review 
Officer in February 2006, and before the undersigned Veterans 
Law Judge sitting at the RO on September 28, 2007.  Copies of 
the hearing transcripts have been associated with the claims 
folder.

The veteran's appeals were certified to the Board in 
September 2007.  In September 2008, the veteran requested a 
hearing before the Board, after one had already been held.  
He did not cite to any reasons for requesting an additional 
hearing and none are apparent from the record.  The veteran 
is entitled to a hearing before the Board, and indeed one has 
been held.  See 38 C.F.R. § 20.700 (2008).  There is no right 
to multiple Board hearings.  The current request was not made 
to the Board within 90 days of certification, and the veteran 
has not cited a good cause for requiring an additional 
hearing.  See 38 C.F.R. § 20.1304.  Review of the record 
shows nothing that would warrant entitlement to an additional 
hearing, nor did the veteran indicate in his communication 
why one might be necessary.  The veteran's request for a new 
hearing before the Board is denied.

In February 2008, the Board remanded these issues to the RO 
(via the Appeals Management Center (AMC)) for further 
evidentiary development.  After completion of the requested 
development, the AMC returned the case to the Board for 
appellate review.

The issue of entitlement to service connection for a skin 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that 
any chronic bilateral knee disability had its onset, 
increased in severity, or is otherwise related to the 
veteran's service. 

2.  A preponderance of the evidence is against a finding that 
chronic sinusitis had its onset, increased in severity, or is 
otherwise related to the veteran's service.  


CONCLUSIONS OF LAW

1.  Bilateral knee disability was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).  

2.  Sinusitis was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated August 2004, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  In 
March 2006, the veteran was notified of the way initial 
disability ratings and effective dates are established. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
A VA examination was afforded the veteran.  All identified 
and available post-service treatment records have been 
secured.  

Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Service Connection for Bilateral knee disability

Service treatment records reflect that the veteran complained 
of bilateral knee pain in October and November 2001.  He was 
prescribed ice and analgesics.  There were no further 
complaints of knee pain, and his November 2004 discharge 
examination was negative for knee abnormalities.

The veteran received a VA examination in December 2004.  He 
indicated that he took analgesics and received physical 
therapy for bilateral knee pain.  A scar on the right knee 
was noted.  Range of motion testing was normal and there was 
no evidence of functional loss.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-06 (1995).  X-rays showed no abnormality in 
either knee.  It was determined that there was no knee 
pathology upon which to render a diagnosis.  There was a 
diagnosis of post-Baker's cyst removal with scar.  A March 
2005 rating action denied service connection for residuals of 
the Baker's cyst and the veteran has not appealed this 
matter.   

VAMC Newington (Connecticut) clinical notes dated from May 
2005 to March 2008 from have been received and reviewed.  
There is no evidence of treatment for knee pain, nor are 
there diagnoses of knee disorders.  The veteran receives VA 
chiropractic care for various musculoskeletal disabilities, 
including back, neck, shoulder and elbow disorders, but has 
never indicated to his treatment providers that he may need 
chiropractic or other treatment for bilateral knee 
disability.  Osteoarthritis of the bilateral knees is noted 
on the veteran's history but is not supported by X-ray 
evidence, and it appears that the notation is based on the 
veteran's stated history.  

On review, the Board finds that a preponderance of the 
evidence is against a finding that the veteran has chronic 
bilateral knee disability that can be related to service.  
Although there is evidence of in-service knee pain, there was 
no diagnosis made, and there is nothing to indicate that the 
pain was other than acute and transitory.  The veteran's 
separation examination was normal.  No findings of knee 
pathology were made on VA examination.  Clinical notes are 
negative for treatment for knee disorders.  Although the 
veteran has complained of knee pain, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Absent a finding 
of a chronic knee disability that can be related to service, 
there is no basis to grant service connection.    

While the veteran is competent to report his symptoms, Layno 
v. Brown, 6 Vet. App. 465, 469 (1994), he is not a medical 
professional and he is not competent to make a diagnosis that 
requires medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992) (lay persons are not competent to 
offer evidence that requires medical knowledge).

In sum, the most current objective evidence of record fails 
to show that the veteran has chronic bilateral knee 
disabilities.  In the absence of a current diagnosis, the 
veteran's service connection claims must be denied.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service Connection for Sinusitis

The veteran's service treatment records indicate that he was 
treated for recurring bouts of sinusitis while in active 
service.  His November 2004 discharge examination, however, 
is negative for sinus complaints.  

On VA examination in December 2004, no evidence of sinusitis 
was detected.  X-ray showed no active mucosal sinus disease.  
Clinical records dated May 2005 to March 2008 show no 
treatment for sinusitis.  The veteran has testified that he 
has been prescribed medication for treatment of chronic 
sinusitis.  However, there is no notation to that effect in 
his medical records; he has been prescribed medication for 
seasonal allergies, but no reference to sinusitis is 
included.

On review, the Board finds that a preponderance of the 
evidence is against a finding that the veteran has chronic 
sinusitis that can be related to service.  Although there is 
evidence of in-service treatment for sinusitis, the veteran's 
separation examination was negative for such complaints, and 
he has not been treated for the disorder since his discharge.  
No findings of sinus disease were made on VA examination.  
Clinical notes are negative for treatment for sinus 
disorders.  The veteran's treatment for seasonal allergies is 
unrelated to his claim for sinusitis.  Absent a finding of a 
chronic disability that can be related to service, there is 
no basis to grant service connection.    

While the veteran is competent to report his symptoms, Layno 
v. Brown, 6 Vet. App. 465, 469 (1994), he is not a medical 
professional and he is not competent to make a diagnosis that 
requires medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992) (lay persons are not competent to 
offer evidence that requires medical knowledge).

In sum, the most current objective evidence of record fails 
to show that the veteran has chronic sinusitis.  In the 
absence of a current diagnosis, the veteran's service 
connection claim for sinusitis must be denied.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  


ORDER

Entitlement to service connection for bilateral knee 
disability is denied.

Entitlement to service connection for sinusitis is denied.  


REMAND

Service treatment records show that the veteran was treated 
for a lesion on his arm in March 1993 which appeared to be a 
wart-like growth.  In May and June 1999, he was diagnosed 
with a genital candida infection manifesting as a rash.  In 
February 2002, he was diagnosed with contact dermatitis on 
the upper arm, axillary area and chest.  

VA examination in December 2004 found that the veteran's in-
service skin disorders had resolved.  However, in the summer 
of 2005, the veteran was treated at VAMC Newington for a 
genital rash which took some time to resolve.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any skin disorder.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report must indicate that the claims file 
was reviewed.

For any skin disorder diagnosed, the 
examiner is asked to provide an opinion as 
to whether there is a 50 percent 
probability or greater that it is related 
to the veteran's period of active service.  
The examiner should provide a detailed 
rationale for any opinion provided.  
Attention is invited to the service 
treatment records dated March 1993, May 
and June 1999, and February 2002, 
reflecting treatment for skin rashes in 
service.  

2.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


